DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/22 has been entered.
In view of the amendments made to the claims with respect to the structure of the surgical system, the previous 103 rejection has been withdrawn and the Dillon, Roth, and O’Dea references have been withdrawn.  Upon further consideration and search, a new 103 rejection is set forth below.  In view of the lack any specific arguments with respect to the Makower reference, the 103 rejection has been modified with respect to the Makower reference.  It is suggested that the Applicant Response include specific arguments with respect to the Makower reference along with the additional references to specify how the current claims are distinct.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (20080051823) in view of Ben-David et al. (20150057519).  With respect to claim 21, Makower et al. teach of a method of treating obesity [0024] by inserting a tube or catheter 200 into the stomach, sliding a distal end portion of a flexible member or expandable member 10em held in compressed configuration by sheath 212 (fig. 42A, 42B)  in a distal direction relative to and along a length of the tube or advanced through and out of the catheter 200 or expandable member 10em can be passed over catheter 200 or a guide wire and delivered distal of the end of the catheter 200 or tube [0261].  Makower et al. teach of withdrawing or retracting the sheath or flexible member [0261].  Makower et al. further teach of the flexible member or expandable member capable of bowing outward from the tube or catheter against the greater curvature of the stomach wherein the distal end portion of the flexible or expandable member being positioned distally of the section of the flexible member when the flexible member is in the deployed position [fig. 42C showing expandable member 10em expanding and configured and dimensioned to stretch the stomach 120 to imitate a fully filled stomach [0261, 0263]].    With respect to claim 22, Makower et al. do teach the use of suction to grasp the inner surface of the stomach and fixing anterior and posterior walls of stomach [0231, 0233,  0234, 0252, 0266].  With respect to claim 24, Makower et al. clear teach of pushing the tube or catheter toward the lesser curvature of the stomach once it is in the deployed position or shaped to match the curvature or follow the contours of the stomach [0216, 42c].  
With respect to claim 21 and resecting the stomach, Makower et al. do not teach of resecting the stomach but do teach of performing procedure similar to sleeve gastrectomy [0215] and therefore teach of decreasing the internal volume of the stomach cavity to function obstructively, restrictively, or both and therefore forming a sleeve-shaped portion of the stomach [0264] but do not explicitly teach of resecting the stomach.  In a similar field of endeavor Ben-David et al. teach of a method of performing sleeve gastrectomy by resecting the stomach [0127, 0292] using an expandable sheath in the stomach [0286, 0287].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Ben-David et al. to modify Makower et al. to provide for more effective removal of portions of stomach and provide therapy or to alleviate symptoms of obesity, bulimia, or eating disorders [Ben-David, [0175]].  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. in view of Ben-David et al. and further in view of Sherwinter (20140073858).  The previous references do not teach of the activation of the plurality of illumination sources.  In a similar field of endeavor Sherwinter teaches of a lighted gastric surgical device that when activated is detectable through the gastric wall of a patient [0010] that may include light sources 20 and/or 22 [0027, 0034] with controller to activate the light sources [0027, 0030] to enable visualization during sleeve gastrectomy [0031].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Sherwinter to modify the previous references to provide lights along the entire device length to delineate various sections and minimize the risk of improperly stapling the stomach at an area where the device is still tapered and allow the surgeon to follow the progress of the bougie and keep track of it throughout the stapling procedure [Sherwinter, [0034]].  
Claims 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. in view of Ben-David et al.  
With respect to claim 27, Makower et al. teach of a surgical system of treating obesity [0024] by inserting a tube or catheter 200 into the stomach, sliding a distal end portion of a flexible member or expandable member 10em held in compressed configuration by sheath 212 (fig. 42A, 42B)  in a distal direction relative to and along a length of the tube or advanced through and out of the catheter 200 or expandable member 10em can be passed over catheter 200 or a guide wire and delivered distal of the end of the catheter 200 or tube [0261].  Makower et al. teach of withdrawing or retracting the sheath or flexible member [0261].  Makower et al. further teach of the flexible member or expandable member capable of bowing outward from the tube or catheter against the greater curvature of the stomach wherein the distal end portion of the flexible or expandable member being positioned distally of the section of the flexible member when the flexible member is in the deployed position [fig. 42C showing expandable member 10em expanding and configured and dimensioned to stretch the stomach 120 to imitate a fully filled stomach [0261, 0263]].    
With respect to claim 27, Makower et al. teach of the expansion of the device to form a closer fit against the stomach wall and teach of a conduit 12 or tank that is in fluid communication with device and used to inflate device [0133].  Makower et al. also teach of the conduction 12 to be placed in fluid communication with device 10 at other locations of the device such as along the end or surface [0133].  Makower et al. teach of regulating pressure application [0136-0138, 0139].  Makower et al. teach of the expandable member having a valve 15 attached to the expandable member and after the expandable member is positioned, it is enlarged to the desired size and once the desired size is reached, the tip is collapsed, the removable tubing is retracted and the tip is removed through the self-sealing valve 15 [0141].  Makower et al. also teach of more than one expandable member, one or more non-expandable members [0142] and therefore would be obvious to include a second tank and third tank or conduit and a second and third valves as well to support the multiple expandable and non-expandable members.  Makower et al. teach of the device being made adjustable by the provision of valves 38 between the chambers [0168, 0169].  With respect to claims 28 and 29, Makower et al. teach of operation of the valves for the desired inflation and deflation of the expandable members where the valves may be reversible to two-way to allow deflation of the expandable members upon application of a negative pressure below a predetermined threshold pressure to allow deflation of the expandable members or reduction in pressure and therefore teach of pressure valves for moving the fluid [0145, 0220].  Makower et al. teach of providing a pump and valve arrangement that can be controlled to release pressure within the expandable device 10em and re-inflate device 10em at intended times [0263].  Therefore, it would be obvious to move the valve positions from open to closed as desired with respect to the inflation and deflation needs of the member and where the one valve in a plurality of valves may serve as a pressure valve for moving fluid [0245].  With respect to claims 30 and 31, Makower et al. also teach of a vacuum valve or drawing a vacuum on inflation member [0157] or vacuum line/lumen 204 provided with catheter and vacuum is delivered to tip to draw the inner wall against tip [0229].  With respect to claim 32, Makower et al. also teach of a safety feature configured to prevent any leakage or a check valve at the interface between the respective lumen that it is in communication with the expandable member to help ensure prevention of leakage from the expandable member [0161, 0162].  Therefore, it would be obvious that the safety feature would prevent one of the valves to be opened until the other valves are closed.  
With respect to resecting the stomach, Makower et al. do not teach of resecting the stomach but do teach of performing procedure similar to sleeve gastrectomy [0215] and therefore teach of decreasing the internal volume of the stomach cavity to function obstructively, restrictively, or both and therefore forming a sleeve-shaped portion of the stomach [0264] but do not explicitly teach of resecting the stomach.  In a similar field of endeavor Ben-David et al. teach of a method of performing sleeve gastrectomy by resecting the stomach [0127, 0292] using an expandable sheath in the stomach [0286, 0287].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Ben-David et al. to modify Makower et al. to provide for more effective removal of portions of stomach and provide therapy or to alleviate symptoms of obesity, bulimia, or eating disorders [Ben-David, [0175]].  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793